DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 
Applicant’s cancellation of claims 7, 10, amendment of claim 1-12. 14-16, 20 and 22, in the paper of 1/19/2022, is acknowledged.  Applicants' arguments filed on 1/19/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-6, 8, 9, 11, 12, 14-22 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election with traverse the invention of Group 1, claims 1-16 drawn to a alpha amylase variant, in the paper of 5/27/2021, is acknowledged.  Applicant's election with traverse of the following species: 
Species Group 1: substitution in position 202,	
Species Group 2: G182+D183 as deletion positions,

Species Group 3: an alpha-amylase of claim 16(ii),
 	claim 16 is a distinct species.

Species Group 4: an alpha-amylase variant comprising a modification at position 9,
in the paper of 5/27/2021, is acknowledged.  
It is noted that applicants have not elected a species from Species Groups 5, 6 and 7.
Claims 17-22, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11, 12, 14-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 2-6, 8, 9, 11, 12, 14-16 dependent from) is indefinite in the recitation “wherein said variant comprises a M202L substitution and a deletion in the two or more positions corresponding to positions R181, G182, D183, and G184, 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 11, 12, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novo Nordisk (WO 00/60058 published 10/12/2000).

As previously stated, Novo Nordisk (WO 00/60058) deals with alpha amylase variants based on SEQ ID NO:4 which is 100% identical to SEQ ID NO: 3 of the present application.  Novo Nordisk (WO 00/60058) further disclose several variants (pages 14-21, claim 21) with increased performance during certain conditions, like increased thermostability, improved oxidation stability etc.  Examples of performance improving mutations are e.g. N195F alone or in combination with deletion of amino acids in the amino acids 181-184 region.  Novo Nordisk (WO 00/60058) also discloses M202L, known to be involved in oxidation stability.  Novo Nordisk (WO 00/60058) also discloses detergents comprising a bleaching system and improved alpha amylases and other enzymes are disclosed (page 52, line 25- page 65, line 22).  These other enzymes include alpha amylases comprising a modification at position 9 as compared with the alpha amylase in SEQ ID NO:6.  Novo Nordisk (WO 00/60058) also discloses all the alpha-amylase variants, compositions, polynucleotides, host cells and methods which form the claimed subject-matter.
Applicants Response:
Applicants amendment of the claims is acknowledged  and has been carefully considered.  Beyond applicants amendment of the claims applicants submit that the claims overcome the rejection for the foregoing reasons, however, it is unclear as to which specific foregoing reasons applicants are referring to.

Thus, claim(s) 1-6, 8, 9, 11, 12, 14-16 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novo Nordisk (WO 00/60058 published 10/12/2000).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 9, 11, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novo Nordisk (WO 00/60058 published 10/12/2000).
As previously stated and above, Novo Nordisk (WO 00/60058) deals with alpha amylase variants based on SEQ ID NO:4 which is 100% identical to SEQ ID NO: 3 of the present application.  Novo Nordisk (WO 00/60058) further disclose several variants (pages 14-21, claim 21) with increased performance during certain conditions, like increased thermostability, improved oxidation stability etc.  Examples of performance improving mutations are e.g. N195F alone or in combination with deletion of amino acids in the amino acids 181-184 region.  Novo Nordisk (WO 00/60058) also discloses M202L, known to be involved in oxidation stability.  Novo Nordisk (WO 00/60058) also discloses detergents comprising a bleaching system and improved alpha amylases and 
One of skill in the art before the effective filing date would have been motivated to practice all of the laundry and dish wash and hard cleaning surface methods taught by Novo Nordisk and produce and use the taught compositions in such methods.  These include detergent compositions comprising a bleaching system and an alpha-amylase variant of a parent alpha-amylase, wherein said variant has a sequence identity of at least 90%, to the amino acid sequence as set forth in SEQ ID NO: 3, and wherein said variant comprises a M202L substitution and a deletion positions R181-G184, wherein said positions correspond to the positions in the amino acid sequence as set forth in SEQ ID NO: 3.  The expectation of success is high as the level of expertice is high as exemplified by the teachings of Novo Nordisc.
Claim 1-6, 8, 9, 11, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novo Nordisk (WO 00/60058 published 10/12/2000).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-11, 12, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,028,346. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 11,028,346 drawn to detergent composition comprising: (i) at least one alpha amylase variant comprising modifications to amino acid positions corresponding to amino acid positions selected from the group consisting of: H1*+N54S+V56T+G109A+Q169E+Q172K+A174*+G182*+D183*+N195F+V206L+K391A+G476K H1*+N54S+V56T+G109A+R116H+A174S+G182*+D183*+N195F+V206L+K391A+G476K; H1*+N54S+V56T+K72R+G109A+F113Q+R116Q+W167F+Q172G+A174S+G182*+D183*+G 18 
4T+N195F+V206L+K391A+P473R+G476K;  
H1*+N54S+V56T+G109A+F113Q+R116Q+Q172N+A174S+G182*+D183*+N195F+V206L+A26 
5G+K391A+P473R+G476K;  H1*+N54S+V56T+K72 R+G 
109A+F113Q+W167F+Q172R+A174S+G182*+D183*+N195F+V206L+K391A+G476K;  
H1*+N54S+V56T+K72R+G109A+R116H+T134E+W167F+Q172G+L173V+A174S+G182*+D183*+- 
N195F+V206L+G255A+K391A+G476K;  
H1*+N54S+V56T+K72R+G109A+R116H+T134E+W167F+Q172G+L173V+A174S+G18 
2*+D183*+N195F+V206L+G255A+K391A+Q395P+T444Q+P473R+G476K;  
H1*+N54S+V56T+G109A+T134E+A174S+G182*+D183*+N195F+V206L+K391A+G476 K; 
alpha-amylase variant shares at least 85%, but less than 100% sequence identity 
with the amino acid sequence of SEQ ID NO: 1, and wherein said alpha-amylase 
variant has alpha-amylase activity;  and (ii) at least one protease having protease activity, wherein said protease is selected from the group consisting of: (a) a protease having at least 85% sequence identity to the amino acid sequences of SEQ ID NOs: 2, 3, 19, 20, or 23;  (b) a protease variant comprising a substitution at one or more amino acid positions corresponding to amino acid positions 171, 173, 175, 179, or 180 of the amino acid sequence of SEQ ID NO: 2, wherein said protease variant has at least 85% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 2;  (c) a protease variant comprising a modification in one or more amino acid positions 
corresponding to amino acid positions 32, 33, 48, 49, 50, 51, 52, 53, 54, 58, 
59, 60, 61, 62, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 
116, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 150, 152, 153, 154, 
155, 156, 158, 159, 160, 161, 164, 169, 175, 176, 177, 178, 179, 180, 181, 182, 
183, 184, 185, 186, 197, 198, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 
213, 214, 215, or 216 of the amino acid sequence of SEQ ID NO: 3, (d) a 
protease variant comprising a substitution in one or more amino acid positions 
corresponding to amino acid positions 9, 15, 27, 42, 52, 55, 56, 59, 60, 66, 
74, 85, 97, 99, 101, 102, 104, 116, 118, 154, 156, 157, 158, 161, 164, 176, 
179, 182, 185, 188, 198, 199, 200, 203, 206, 210, 211, 212, 216, 230, 232, 239, 
242, 250, 253, 255, 256, or 269, of the amino acid sequence of SEQ ID NO: 3, 

acid sequence of SEQ ID NO: 3, and (e) a protease variant comprising a 
substitution in one or more amino acid positions corresponding to amino acid 
positions 32, 33, 49, 50, 51, 52, 53, 54, 55, 60, 61, 62, 63, 64, 96, 97, 98, 
99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 118, 125, 126, 127, 128, 
129, 130, 131, 132, 133, 134, 135, 152, 154, 155, 156, 157, 158, 161, 162, 163, 
167, 170, 175, 181, 187, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 203, 
204, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, or 222 of 
the amino acid sequence of SEQ ID NO: 23, wherein said protease variant has at 
least 85% sequence identity to the amino acid sequence of SEQ ID NO: 23 anticipates claims 1-9, 12-16 drawn to an alpha-amylase variant of a parent alpha-amylase, wherein said variant comprises a substitution in one or more positions providing oxidation stability of said variant, wherein said variant has an improvement factor of >1.0 as a measure for wash performance, when compared to said parent alpha-amylase, and wherein said variant has alpha-amylase activity.
Applicants has asked that this rejection be held in abeyance until allowable subject matter has been determined.
Claims 1-11, 12, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,428,321. Although the claims at issue are not identical, they are not patentably distinct from each other because claims claims 1-18 of U.S. Patent No. 10,428,321 drawn to alpha-amylase variant comprising: a) a deletion at two or more positions corresponding to positions R181, G182, D183 and G184 of the mature polypeptide of SEQ ID NO: 1, b) a .
Applicants has asked that this rejection be held in abeyance until allowable subject matter has been determined.

Applicants are given notice that the examiner has made a reasonable attempt to identify multiple issued patents and patent applications drawn to overlapping subject matter.  In the interest of advancing prosecution and the large number of applicants patents and patent applications, applicants are asked to identify any additional issued patents or patent applications which should be considered for double patenting issues.

Remarks
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
1/27/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652